Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 1-27 and 30 are all the claims.
2.	Claims 1, 9-13 and 25 are amended under the After Final Consideration Pilot Request 2.0 of 5/26/2022.
3.	Withdrawn nucleic acid Claims 9-13 are joined for examination and method Claim 29 is canceled by Examiner’s Amendment. See the attached interview summary of that discussion.
4.	Claims 1-27 and 30 are the claims under examination.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
5.	The rejection of Claims 1-8, 14-27 and 30 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) Applicants have amended generic claim 1 to clarify that the formation of a binding pair for Vxx/Vyy is predicated on both being n= 1 or both being n=0, with there being no option for an independent “0 or 1.” 
b) Applicants have amended claim 25 to replace the discrepant limitations with the generic term “bacterial antigen.”



EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dmitriy Vinarov on 6/3/2022.
The application has been amended as follows: 
29. 	(Canceled).

Authorization for this examiner’s amendment was given in an interview with Dmitriy Vinarov on 6/3/2022.
Abstract of Disclosure: see the attached amendment to the abstract of disclosure.

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance:
a) The Abstract of Disclosure is amended to clarify the “n” number for the claimed Vxx and Vyy domains as per the amended generic claim 1.
b) The cancellation of method Claim 29 is discussed in the attached interview summary and reflects Applicants decision.
c) The claimed invention comprising the exemplary constructs shown in Figure 4 and comprising the engineered cysteine residues in each of the V1/V2 pairs consisting of VH37 and VL95, VH44 and VL100, VH44 and VL105, VH45 and VL87, VH100 and VL50, VH100b and VL49, VH98 and VL46, VH101 and VL46, VH105 and VL43, and VH106 and VL57, respectively, are supported by the specification and found to be free from the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Claims 1-27 and 30 are allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643